[Cite as State v. Ray, 2016-Ohio-8235.]


                                       COURT OF APPEALS
                                   COSHOCTON COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT




STATE OF OHIO                               :       JUDGES:
                                            :       Hon. Sheila G. Farmer P.J.
        Plaintiff-Appellee                  :       Hon. Patricia A. Delaney, J.
                                            :       Hon. Craig R. Baldwin, J.
-vs-                                        :
                                            :
MARK A. RAY                                 :       Case No. 2016CA0003
                                            :
        Defendant-Appellant                 :       OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 15CR0090




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   December 16, 2016




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JASON GIVEN                                         JEFFREY A. MULLEN
318 Chestnut Street                                 239 North Fourth Street
Coshocton, OH 43812                                 Coshocton, OH 43812
Coshocton County, Case No. 2016CA0003                                                      2

Farmer, P.J.

       {¶1}    Appellant, Mark A. Ray, entered a guilty plea to (1) Attempted Murder in

violation of R.C. 2903.02(A), a felony of the first degree, with a firearm specification, (2)

Felonious Assault in violation of R.C. 2903.11(A)(2), a felony of the second degree, also

with a firearm specification, (3) Tampering with Evidence in violation of R.C.

2921.12(A)(1), a felony of the third degree, and (4) Carrying Concealed Weapons in

violation of R.C. 2929.12(A)(2), a felony of the fourth degree.

       {¶2}    Appellant asked the victim, who was Appellant's former girlfriend, to meet

him so he could give her gifts for her family. Appellant also indicated he had something

for the victim, but would not tell her what it was. She agreed to meet him in a public

location. Appellant expressed his desire to reconcile, however, the victim indicated she

did not want to reconcile.      Upon hearing her decision, Appellant reached in his

waistband and pulled out a shiny object and shot the victim in the face.

       {¶3}    Appellant pled guilty to the charges contained in the indictment. The State

agreed to remain silent on the issue of sentencing. The parties also agreed to allow a

presentence investigation to be conducted.

       {¶4}    Appellant was sentenced to a total term of 15 years and six months in

prison. Appellant filed a timely notice of appeal.

       {¶5}    Counsel for Appellant has filed a Motion to Withdraw and a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), rehearing denied, 388 U.S. 924 (1967),

indicating that the within appeal was wholly frivolous. Counsel for Appellant has raised

one potential assignment of error asking this Court to determine whether the trial court
Coshocton County, Case No. 2016CA0003                                                    3


erred in the sentence imposed upon Appellant. Appellant was given an opportunity to

file a brief raising additional assignments or error but none was filed.

                                              I

         {¶6}   "THE TRIAL COURT'S SENTENCE WAS CONTRARY TO LAW IN THE

IMPOSITION OF MAXIMUM, CONSECUTIVE SENTENCES."

         {¶7}   In Anders, the United States Supreme Court held if, after a conscientious

examination of the record, a defendant's counsel concludes the case is wholly frivolous,

then he should so advise the court and request permission to withdraw. Id. at 744.

Counsel must accompany his request with a brief identifying anything in the record that

could arguably support his client's appeal. Id. Counsel also must: (1) furnish his client

with a copy of the brief and request to withdraw; and, (2) allow his client sufficient time

to raise any matters that the client chooses. Id. Once the defendant's counsel satisfies

these requirements, the appellate court must fully examine the proceedings below to

determine if any arguably meritorious issues exist.           If the appellate court also

determines that the appeal is wholly frivolous, it may grant counsel's request to

withdraw and dismiss the appeal without violating constitutional requirements, or may

proceed to a decision on the merits if state law so requires. Id.

         {¶8}   Counsel in this matter has followed the procedure in Anders v. California,

386 U.S. 738 (1967).

         {¶9}   We now will address the merits of Appellant's potential Assignment of

Error.
Coshocton County, Case No. 2016CA0003                                                    4


                                              I

      {¶10} R.C. 2953.08, Subsection (G)(2), sets forth the appellate court's standard

of review for sentences as follows:



             (2) The court hearing an appeal under division (A), (B), or (C) of

      this section shall review the record, including the findings underlying the

      sentence or modification given by the sentencing court.

             The appellate court may increase, reduce, or otherwise modify a

      sentence that is appealed under this section or may vacate the sentence

      and remand the matter to the sentencing court for resentencing.              The

      appellate court's standard for review is not whether the sentencing court

      abused its discretion. The appellate court may take any action authorized

      by this division if it clearly and convincingly finds either of the following:

             (a) That the record does not support the sentencing court's findings

      under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

      section 2929.14, or division (I) of section 2929.20 of the Revised Code,

      whichever, if any, is relevant;

             (b) That the sentence is otherwise contrary to law.



      {¶11} In this case, because Appellant was sentenced to multiple prison terms for

multiple offenses, R.C. 2929.14(C)(4) governs the sentences and provides as follows:
Coshocton County, Case No. 2016CA0003                                                  5


             (4) If multiple prison terms are imposed on an offender for

      convictions of multiple offenses, the court may require the offender to

      serve the prison terms consecutively if the court finds that the consecutive

      service is necessary to protect the public from future crime or to punish

      the offender and that consecutive sentences are not disproportionate to

      the seriousness of the offender's conduct and to the danger the offender

      poses to the public, and if the court also finds any of the following:

             (a) The offender committed one or more of the multiple offenses

      while the offender was awaiting trial or sentencing, was under a sanction

      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

      Code, or was under post-release control for a prior offense.

             (b) At least two of the multiple offenses were committed as part of

      one or more courses of conduct, and the harm caused by two or more of

      the multiple offenses so committed was so great or unusual that no single

      prison term for any of the offenses committed as part of any of the courses

      of conduct adequately reflects the seriousness of the offender's conduct.

             (c) The offender's history of criminal conduct demonstrates that

      consecutive sentences are necessary to protect the public from future

      crime by the offender.



      {¶12} We have reviewed the sentencing transcript and find the record does

support the sentences imposed under R.C. 2929.14(C)(4).            Further, the sentences
Coshocton County, Case No. 2016CA0003                                               6


imposed are within the prescribed sentencing range and are not otherwise contrary to

law. The proposed assignment of error is overruled.

      {¶13} After independently reviewing the record, we agree with counsel's

conclusion that no arguably meritorious claims exist upon which to base an appeal.

Hence, we find the appeal to be wholly frivolous under Anders, grant counsel's request

to withdraw, and affirm the judgment of the Court of Common Pleas of Coshocton

County, Ohio.

By Farmer, P.J.

Delaney, .J. and

Baldwin, J. concur.




SGF/as 1124